UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25287 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-2051170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (260) 427-7000 Name of Each Exchange Title of Each Class on which registered Securities registered pursuant to Section 12(b) of the Act: Common stock, no par value
